  Case 1:20-mj-01072-SJB Document 4 Filed 11/10/20 Page 1 of 6 PageID #: 11




DMP:JAM/JEA

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                             COMPLAINT AND
                                                     AFFIDAVIT IN SUPPORT
           - against -                               OF APPLICATION FOR
                                                     ARREST WARRANT
BRIAN MAIORANA,
                                                     (18 U.S.C. § 875(c))
                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              NATHAN RUDNICK, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation, duly appointed according to law and acting as

such.

                            Threatening Interstate Communications

              Upon information and belief, in or about and between September 2020 and the

present, within the Eastern District of New York, the defendant BRIAN MAIORANA did

knowingly transmit in interstate and foreign commerce a communication containing a threat

to injure the person of another, to wit, MAIORANA sent multiple death threats via a social
   Case 1:20-mj-01072-SJB Document 4 Filed 11/10/20 Page 2 of 6 PageID #: 12

                                                                                               2

media platform (the “Social Media Platform”) threatening to kill and ordering others to kill

protestors, politicians, and law enforcement officers.

                (Title 18, United States Code, Section 875(c))

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”).

I am currently assigned to the New York Joint Terrorism Task Force (“JTTF”), and have been

assigned to the JTTF since October 2019. As a Special Agent, I have investigated numerous

matters during the course of which I have conducted physical surveillance, interviewed

witnesses, executed court-authorized search warrants, and used other investigative techniques

to secure relevant information. I am familiar with the facts and circumstances set forth below

from my participation in the investigation; my review of the investigative file, including the

defendant’s criminal history record; and from reports of other law enforcement officers

involved in the investigation.

                2.     As detailed below, in or about and between September 2020 and the

present, an individual identified as the defendant BRIAN MAIORANA, using an account on

the Social Media Platform, made numerous posts threatening to kill protesters, politicians, law

enforcement officers, and others, including the following: 2


       1
              Because this affidavit is being submitted for the limited purpose of establishing
probable cause to arrest, I have not set forth every fact learned during the course of this
investigation. At various points in this affidavit, I will offer my interpretations of certain
communications. My interpretations are based on my knowledge of the investigation to date
and review of prior communications, the contents and context of the communications, prior
and subsequent communications, conversations with officers, and my training and experience.
       2
              All posts are quoted as they appeared, including with typographical and
punctuation errors.
Case 1:20-mj-01072-SJB Document 4 Filed 11/10/20 Page 3 of 6 PageID #: 13

                                                                                        3

      a. On or about October 19, 2020, MAIORANA posted: “Its come to the point

         where pipe bombs need to be thrown into these mobs of potentially non violent

         violent protesters.”

      b. On or about November 5, 2020, MAIORANA posted: “The carnage needs to

         come in the form of extermination of anyone that claims to be democrat…as

         well as their family members.”

      c. On or about November 8, 2020, MAIORANA posted: “As the Jew Senator from

         Jew York said nothing is off the table. The Turner Diaries must come to life.

         We blow up the FBI building for real. All the alphabet agencies assassination

         will become the new normal now…that the electoral process is finished.”

         Based on my training and experience and in the context of the investigation, I

         know that the “Turner Diaries” is a 1978 novel by William Luther Pierce that

         depicts a violent revolution in the United States which leads to the overthrow of

         the federal government, a nuclear war, and, ultimately, a race war which leads

         to the systematic extermination of non-whites. All groups opposed by the

         novel’s protagonist, Earl Turner, including Jews, non-whites, “liberal actors”

         and politicians, are exterminated. I am aware that The Turner Diaries has been

         influential amongst white nationalist and neo-Nazi groups and has been cited as

         the inspiration for numerous acts of violence and terrorism, including the 1995

         Oklahoma City bombing.

      d. On or about November 8, 2020, MAIORANA posted: “All right thinking people

         need to hit the streets while these scumbags are celebrating and start blowing
    Case 1:20-mj-01072-SJB Document 4 Filed 11/10/20 Page 4 of 6 PageID #: 14

                                                                                                   4

               them away,” which I assess to refer to those celebrating the result of the 2020

               Presidential Election.

           e. On or about November 8, 2020, MAIORANA posted: “Soap Box, Ballot

               Box…that was fraudulently stolen from us, Now Cartridge Box.” I believe the

               reference “Cartridge Box” refers to ammunition, or “cartridges.”

           f. Also on or about November 8, 2020, MAIORANA posted: “The time has now

               past for patriots to stop being on the defensive…defensive action is a position

               of weakness. We must take offensive action starting now. All of you know

               what that is.”

               3.       Based on my review of records from the www.mymilitia.com forum,

the defendant BRIAN MAIORANA has posted similar content under the username “Proud

Patriot Sailor.” Specifically, on or about June 16, 2020, MAIORANA responded to a posted

titled, “its Getting soon that were going to have to gear up are u up to the task,” saying “I just

joined, and right now I have no implement of war.      Other than a steel police baton…I

ordered a poly80 lower and an aluminum…waiting on a milling drilling machine that’s very

expensive to purchase. To start manufacturing implements of war.”        Based on my training

and experience, I understand a “poly80 lower” to refer to a part for manufacturing a firearm.

               4.     Records from the Social Media Account show that the handle

@                is registered to the defendant BRIAN MAIORANA.          Specifically, the email

address associated with the account is                           .com, and the phone number

used to create the account is a number registered to Charter Communications that listed

MAIORANA as its subscriber.
  Case 1:20-mj-01072-SJB Document 4 Filed 11/10/20 Page 5 of 6 PageID #: 15

                                                                                                 5

              5.      Additionally, based on my review of records obtained from the Social

Media Account and from Internet service providers, I know that some of the postings

described above were posted to the defendant BRIAN MAIORANA’s account with the Social

Media Platform using a Charter Communications IP address linked to his home address. 3

              6.      A review of the defendant BRIAN MAIORANA’s criminal history

shows a 2007 felony conviction in Pennsylvania for Statutory Sexual Assault, in violation of

Section 3122.1 of the Crimes Code. As a result of this conviction MAIORANA is

registered as a Level 1 sex offender in New York State.

              7.      Based on my discussions with law enforcement officials, I understand

that databases containing information relating to firearm registration records have identified

that the defendant BRIAN MAIORANA obtained a pistol permit from the Orange County

Sheriff’s Office on or about December 1, 1992.     However, MAIORANA surrendered his

pistol permit in 1999 and, given the felony conviction described above, is barred from

possessing or obtaining firearms or ammunition.     As such, MAIORANA’s references in his

posts to possession of firearms or other weapons do not appear to relate to any lawfully

acquired items.

              8.      Financial records show that the defendant BRIAN MAIORANA

purchased gun parts for a semi-automatic handgun on or about and between June 23, 2020




       3
              Based on my training and experience, I know that computers and computer
networks are assigned unique numbers referred to as “internet protocol addresses” or “IP
addresses” that are linked to particular geographic locations.
Case 1:20-mj-01072-SJB Document 4 Filed 11/10/20 Page 6 of 6 PageID #: 16




9
